EXHIBIT 16.1 [Mendoza Berger & Company, LLP Letterhead] March 30, 2010 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re:International Surf Resorts, Inc. File No. 333-146182 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of International Surf Resorts, Inc. dated March 30, 2010, for the event that occurred on March 30, 2010, and agree with the statements concerning our firm contained therein. Very truly yours, /s/ Mendoza Berger & Company, LLP Irvine, CA 4
